Citation Nr: 1610078	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-48 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee disability (claimed as patellofemoral syndrome).
 
2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability (claimed as patellofemoral syndrome). 
 
3.  Entitlement to a compensable disability rating for right shin splints. 

4.  Entitlement to a compensable disability rating for left shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In the October 2007 rating decision, the RO increased the rating of the left knee disability and right knee disability from noncompensable to 10 percent each effective February 13, 2007.  The RO continued noncompensable ratings for the right and left lower extremity shin splints.  The Veteran appealed. 

In March 2011, the Veteran testified at a hearing before a now retired Veterans Law Judge sitting at the RO. A transcript of that hearing is of record. 

During the pendency of the appeal, the Veteran raised the issue of an effective date earlier than March 9, 1991 for service-connected left lower extremity shin splints under a theory of clear and unmistakable evidence (CUE).  

When the Veteran's appeal reached the Board, the now retired Veterans Law Judge remanded the issue of CUE for adjudication by the RO in the first instance.  The Veterans Law Judge also requested that the RO further develop the record by obtaining outpatient treatment records from the New Orleans VA Health Care System, and specifically records from the Houma, Louisiana VA Outpatient Clinic.  The Board also directed the RO to schedule the Veteran for examinations of the lower extremities to determine the current severity of the service connected knee and lower extremity disabilities.  The RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a December 2011 rating decision, the RO adjudicated the CUE matter, but found no revision warranted.  In May 2012, VA treatment records from August 2008 to March 2012 were associated with the Virtual VA electronic claims file.  In July 2012, the Veteran underwent a VA examination of the knees and lower extremities.  In October 2012, the appeal was recertified to the Board.  

In October 2012, the Board notified the Veteran that the Veterans Law Judge who presided over his March 2011 hearing had retired.  VA rules require that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.717.  The Veteran had an option to waive his right to another hearing before another Veterans Law Judge, and allow the appeal to be adjudicated by a new Veterans Law Judge without a hearing.  However, the Veteran opted to appear at another hearing before another Veterans Law Judge.  

In November 2012, the Board remanded the claim to the RO to schedule the hearing in accordance with the Veteran's wishes.  In September 2013, a hearing was held before the undersigned.  At that hearing, the Veterans Law Judge asked the Veteran questions to determine whether any additional information relevant to the claim was outstanding.  The Veteran reported having additional treatment at Houma Outpatient Clinic, which had yet to be associated with the claims file.  In order to have sufficient information to accurately rate the Veteran's service-connected disabilities, the Board must again remand the claim.  The Board understands the Veteran's frustration about the length of the process.  However, the remand in this instance is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  The Board requests that the RO expeditiously obtain the necessary information so this appeal may proceed. 


REMAND

The Board finds that remand is necessary in order to ensure a proper evaluation of the Veteran's current disability picture as the evidence suggests a possible worsening of the condition since his last VA examination in June 2012.  At the September 2013 hearing, the Veteran reported that his condition had worsened.  For example, the Veteran reported that his knees become painful and swell after a day of physical activity, and the shin splints cause the Veteran fatigue in his legs.  The most recent VA examination and treatment records are from 2012, more than four years old.  Furthermore, the Veteran testified that there are outstanding VA treatment records.  Accordingly, it is imperative that VA update the Veteran's VA treatment records, but also afford the Veteran an opportunity for a VA examination to determine the current severity of his service-connected knee disability and bilateral shin splints. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the New Orleans VA Health Care System, which encompasses the Houma Outpatient Clinic since March 2012.  

2.  After completing the above development, schedule the Veteran an examination of his lower extremities to determine the current severity of the Veteran's service connected bilateral knee and shin splint disabilities including any functional limitations placed on the Veteran as a result of these service-connected disabilities. 

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies should be performed.

3.  Then, readjudicate the appeal.  If the issues on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran and his representative an appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




